DETAILED ACTION
This office action is in response to a Request for Continued Examination (RCE) filed 7/2/2021 wherein claims 1, 5, and 6 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 6 have been considered. The examiner notes that the arguments are directed to newly amended language, which is addressed below. However, the examiner was not persuaded by the arguments with respect to prior art Denso. The examiner has therefore included a response herein as to why the arguments with respect to prior art Denso are not persuasive.
Applicant argues on page 11 of the filed arguments "The claimed subject matter of claim 1, as amended, can detect an object blocking an entry of the other vehicle or the person that is a cause of the event, change an event detection method in response to a type of the blocking object, and when the event is recorded, record, as event recording data, the video captured by the image capturing unit other than the image capturing unit that captures images in a direction in which the object blocking entry of the other vehicle or the person is detected. Such features of claim 5 are neither disclosed in the cited art nor obvious over the cited art."
	The examiner notes that the emphasized portion of applicant's arguments are features that do not appear to be currently claimed. Specifically, there is nothing in the claims that discuss an object "type" and changing a detection type based on said object type. Rather, the claims require determination of a "surrounding object", which is an object blocking entry of another vehicle/person into the surroundings of the vehicle and additionally determination of an "event". As amended, the "event" is either an impact of a certain threshold acting on the vehicle and/or the "event" is a "moving object" (different from the "surrounding object") detected in the surroundings of the vehicle. 
	The examiner notes the following amended claim language:
	"wherein the event detector detects, as the event, when acceleration of a magnitude not less than a certain magnitude acts on the vehicle, in a case where the object detector detects the surrounding object present at the distance less than the certain distance from the vehicle at the position at which the vehicle is parked while the vehicle is parked, the surrounding object blocking entry of the other vehicle into the surroundings of the vehicle, and 
	wherein the event detector detects, as the event, when a moving object in the surroundings of the vehicle is detected, in a case where the object detector detects the surrounding object present at the distance less than the certain distance from the vehicle at the position at which the vehicle is parked while the vehicle is parked, the surrounding object blocking entry of the person into the surroundings of the vehicle."
	The examiner notes that one of ordinary skill in the art would readily appreciate that the emphasized limitations noted above are merely language that states the event is detected "in a case" where an object blocks entry into the vehicle, wherein the object is determined as a blocking object based on the object being within a threshold distance of the vehicle. These amendments do not appear to limit the claim any more than stating that these events are detected when a vehicle is adjacent an entry-blocking object. That is, for the prior art to disclose the claim elements specifically argued by applicant in the filed response, the examiner identified the following "procedures":
determination of a "surrounding object", wherein the surrounding object blocks entry of another vehicle/person into the surroundings of the vehicle. 
when (A) occurs, perform recording in response to detection of an "event", wherein recording due to the event comprises capturing video data from image capturing units (cameras) excluding the camera that is directed towards the surrounding object.
in a case that (A) occurs (the vehicle is parked against a wall, for example), when a threshold magnitude of impact acts on the vehicle, an "event" is detected that triggers the recording of (B). 
in a case that (A) occurs (the same case from (C), the vehicle is parked against a wall, for example), when a moving object (different from the "surrounding object" of A) is in the surroundings of the vehicle, an "event" is detected that triggers the recording of (B). 
It is noted that the procedures A-D identified above do not represent the entirety of the claim's scope, but as they appear to be the point of contention in applicant's arguments, they will be elaborated on herein. See the rejection below for how the combination of Santora and Denso render the entire claim obvious. Turning to prior art Denso, the examiner notes the following disclosure and specifically Fig.7, Fig.8 and ¶0069-¶0082. The examiner has made notes in bold to outline to applicant how Denso appears to disclose the claim "procedures" identified above. 

    PNG
    media_image1.png
    629
    627
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    593
    media_image2.png
    Greyscale

[0069] In the routines of FIGS. 7 and 8, the vehicle 102 parked around the parked vehicle 100 and stopping the engine is also regarded as a movable object. On the other hand, as described above, only an object that is actually moving, or an object that is actually moving, and only a vehicle that is stopped but the engine is in operation are regarded as movable objects. (Note: here Denso discloses that objects that are actual moving objects, such as a vehicle with an engine on, are considered "moving objects" for the subsequent description) FIG. 8 and the following description may be replaced.
[0070] (Warning / Monitoring Routine 1) In S300 of FIG. 7, the ECU 20 determines whether the vehicle 100 is parked and stopped. When the vehicle 100 does not stop (S300: No), the ECU 20 ends this routine.
[0071] When the vehicle 100 stops (S300: Yes), the ECU 20 determines whether the surrounding state of the vehicle 100 has been confirmed. If it has been confirmed, the ECU 20 shifts the process to S322.
[0072] If not confirmed, in S304, the ECU 20 confirms the situation in the four directions around the vehicle 100 based on the output signal of the receiving antenna 12, the sensor 14, or the image data generated by the monitoring camera 16.
[0073] If there is no obstacle such as the wall 120 other than the vehicle 100 around the vehicle 100 (S306: No), the ECU 20 determines that the four directions are necessary to be photographed (S308), and proceeds to S322.
[0074] If there are obstacles other than the vehicle 100 around the vehicle 100 in one direction (S310: Yes), the ECU 20 determines that the three directions are required to be photographed (S312), and the process proceeds to S322. (Note: This equates to claim procedures "A" and "B" noted above. Specifically, here Denso discloses that if an "obstacle" such as a wall (thus different from a "moving object" described by ¶0069) occupies a certain direction the system determines that image capture (triggered by detected moving objects other than the wall, as described below) will only be required in directions not facing the obstacle/wall. The system then proceeds to step S322. That is, Denso discloses that when image capturing is required, the image capture will only be for cameras not facing the obstacle/wall) If there are obstacles other than the vehicle 100 around the vehicle 100 in two directions (S314: Yes), the ECU 20 determines that the two directions are necessary for imaging (S316), and the process proceeds to S322.
[0075] If there are obstacles other than the vehicle 100 around the vehicle 100 in three directions (S318: Yes), the ECU 20 determines that one direction needs to be photographed (S320), and the process proceeds to S322. If the determination in S318 is No, the ECU 20 determines that there is a processing error and ends this routine.
[0076] (Warning / Monitoring Routine 2) FIG. 8 shows the warning / monitoring routine 2 executed in S322 of FIG.*7* (Note: Here Denso discloses that subsequent to the steps of Fig.7 being executed (i.e. an "obstacle" has been detected and the system determines that image capture will be required in only directions other than the direction of the obstacle), the steps of Fig.8 are executed. That is, as disclosed by Denso, after it is determined that a wall is adjacent to the vehicle ("in a case where...") and that only capture directions in areas other than the wall direction should be part of recordings, the procedure proceeds to step S330, which is the first step of Fig.8)  In S330, the ECU 20 determines whether another vehicle 102 exists in the alert area 200 (Note: This equates to the first part of claim procedure "D"  noted above. Specifically, here Denso discloses that in step S330 (which again occurs after the vehicle has been determined to be adjacent a wall) it is determined whether an actual moving object, such as another vehicle, exists relative to the vehicle).
[0077] If there is no other vehicle 102 in the alert area 200 (S330: No), the ECU 20 determines in S332 whether there is another vehicle 102 in the monitoring area 210. If there is no other vehicle 102 in the monitoring area 210 (S332: No), the ECU 20 turns off the power of the monitoring camera 16 and ends this routine in S334. When another vehicle 102 exists in the monitoring area 210 (S332: Yes), the ECU 20 shifts the process to S344.
[0078] If there is another vehicle 102 in the alert area 200 (S330: Yes), in S336, the ECU 20 determines whether the power of the monitoring camera 16 is on. If the power of the monitoring camera 16 is on (S336: Yes), the ECU 20 proceeds to S340. If the power supply of the monitoring camera 16 is off (S336: No), in S338, the ECU 20 turns on the power supply of the monitoring camera 16, and the process proceeds to S340 (Note: This equates to the second part of claim procedure "D"  noted above. Specifically, here Denso discloses that in step S336 monitoring cameras are powered to start recording if there is a moving object detected around the vehicle. The examiner notes that it is clear from Denso that the powering of the monitoring cameras and thus the recording is only for the cameras other than the camera facing the wall/obstacle. That is, the whole purpose of the procedure of Fig.7 is to determine what cameras to use for the recording in the steps of the procedure of Fig.8. This step outlines that when a moving obstacle is determined to be in an alert area, monitoring cameras other than those that face the obstacle/wall will perform recording).
[0079] In S340, the ECU 20 determines whether another vehicle 102 exists in the monitoring area 210. When there is a vehicle in the alert area 200 but no other vehicle 102 exists in the monitoring area 210 (S340: No), the ECU 20 stops photographing with the monitoring camera 16 in S342 and ends this routine.
[0080] If there is another vehicle 102 in the monitoring area 210 (S340: Yes), the ECU 20 determines in S344 whether shooting by the monitoring camera 16 has been started. If photographing by the monitoring camera 16 has already been started (S344: Yes), the ECU 20 proceeds to S348. If shooting by the monitoring camera 16 has not been started (S344: No), in S346, the ECU 20 starts shooting by the monitoring camera 16, and the process proceeds to S348. The monitoring camera 16 sequentially updates old image data and stores new image data in a temporary storage device.
[0081] In S348, the ECU 20 determines whether an impact on the vehicle 100 has been detected (Note: This equates to the first part of claim procedure "C"  noted above. Specifically, here Denso discloses that in step S348 (which again occurs after the vehicle has been determined to be adjacent a wall) it is determined whether an impact occurs on the vehicle). When the impact on the vehicle 100 is not detected (S348: No), the ECU 20 ends this routine.
[0082] When an impact on the vehicle 100 is detected (S348: Yes), in S350, the ECU 20 continues photographing with the monitoring camera 16. When a predetermined time has elapsed since the impact on the vehicle 100 was detected (S352: Yes), in S354, the ECU 20 stops photographing by the monitoring camera 16 and flashes the image data stored in the temporary storage device of the monitoring camera 16. Record in the memory 24 (Note: This equates to the second part of claim procedure "C" noted above. Specifically, here Denso discloses that in step S348, in response to an impact on the vehicle, monitoring cameras are instructed to record the surroundings of the vehicle. Again, the examiner notes that it is clear from Denso that the recording is only for the cameras other than the camera facing the wall/obstacle. Again, the whole purpose of the procedure of Fig.7 is to determine what cameras to use for the recording in the steps of the procedure of Fig.8. This step outlines that when an impact is detected on the vehicle, monitoring cameras other than those that face the obstacle/wall will perform recording).
	
To conclude, Fig.7 of Denso is the procedure that determines which cameras should be used for the recording tasks of Fig.8. That is, Fig.7 outlines as one example that when a wall is determined to be adjacent a vehicle, only three directions will need to be captured by the cameras during the procedure of Fig.8. After determination of which cameras will be used for subsequent capture (which again is determined based on whether or not the vehicle is adjacent a wall/obstacle), the procedure of Fig.8 is executed. The procedure of Fig.8 includes determining that a moving object (different from the wall/obstacle) exists and based thereon, the cameras in the determined directions from Fig.7 are turned on for recording the vehicle's surroundings. The procedure of Fig.8 additionally includes determining that an impact occurs on the vehicle and based thereon, the cameras in the determined directions from Fig.7 record the vehicle's surroundings. Therefore, one of ordinary skill in the art would readily appreciate that when combined with prior art Santora (as noted below), the entirety of claim 1 is rendered obvious. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santora et al. (US 2018/0215344) (hereinafter Santora) in view of Denso (JP 2009-166737) (a translation was provided by the examiner in a prior action).

In regard to claim 1, Denso discloses a vehicular recording control apparatus [¶0076-¶0077; automobile alert apparatus 102 ... cameras 302 may be any suitable type of camera for recording] comprising: 
	a video data acquiring unit configured to acquire video data acquired by a plurality of image capturing units that capture images of surroundings of a vehicle [¶0076-¶0077; cameras 302 a, 302 b... captured video images from the cameras 302 into a stream of data to be processed and stored. ¶0089; cameras 302 a, 302 b, 302 c, 302 d may capture the full view surrounding the automobile in 360 degrees]; 
	an event detector configured to detect an event concerning the vehicle [¶0074; viewing and recording unexpected events. ¶0079; different predefined thresholds may be used, which trigger different event. ¶0095; continue to monitor any events occurring in and around the vehicle]; 
	a parking detector configured to detect whether the vehicle is in a parked state [¶0067;  accelerometer(s) 28 to have a first sensitivity, when the vehicle is stationary or parked, and a second, different sensitivity when the vehicle is in motion. ¶0081; microprocessor determines whether the engine or motor of the automobile is turned on or off]; 
	a recording function controller configured to... perform recording due to the event detected by the event detector, on a recorder using video data captured by the image capturing unit [¶0091-¶0092;  either the motion detector 400 or the accelerometer 28, 306 sends a signal to the power management unit 318 so that the system 100 is then reactivated and capable of recording events as the occur in and around the vehicle... if the motion detector 400 detects any significant movement in the vicinity of the vehicle, e.g., within 20 to 30 feet or so, of the vehicle, the motion detector 400 sends a signal to the power management unit 318 which triggers activation of the system 100 and, in particular, the control module 20, the cameras 302, 302 a, 302 b, 302 c, 302 d, 302 e, the circular or rolling buffer 322, etc., so that the system is then able to capture events as they occur in, on or around the vehicle. ¶0018;  capturing and recordation of relevant video data when an unexpected event occurs. ¶0061; trigger the camera to start recording video and start taking pictures. ¶0069; trigger and initiate recording of video data by the system 100], 
	wherein the event detector detects, as the event, when acceleration of a magnitude not less than a certain magnitude acts on the vehicle [¶0078-¶0079;  When the accelerometer values over a period of time indicate an acceleration greater than a predefined threshold has occurred, the microprocessor may determine that a collision has occurred, and an alert is triggered... accelerometer data the video data stored in the circular or rolling buffer 322 may be included with automobile alert information provided to the user. ¶0067; camera will also be able to take a short streaming video (as well as a picture) upon impact (a sensor will trigger the camera to start recording video and start taking pictures). ¶0069; accelerometers 28 to trigger alarm and initial recording of video data by the system 100. ¶0091;  when either the motion detector 400 detects motion in or around the vehicle or one of the accelerometers 28, 306 is triggered or activated, due to the vehicle experiencing a sufficient impact, e.g., and accident or a person attempting to break into the vehicle, either the motion detector 400 or the accelerometer 28, 306 sends a signal to the power management unit 318 so that the system 100 is then reactivated and capable of recording events as the occur in and around the vehicle], and 
	wherein the event detector detects, as the event, when a moving object in the surroundings of the vehicle is detected [¶0092; if the motion detector 400 detects any significant movement in the vicinity of the vehicle, e.g., within 20 to 30 feet or so, of the vehicle, the motion detector 400 sends a signal to the power management unit 318 which triggers activation of the system 100 and, in particular, the control module 20, the cameras 302, 302 a, 302 b, 302 c, 302 d, 302 e... Since the motion detector 400 the detects movement occurring within the vicinity of the vehicle, the system 100 is activated and recording events occurring around the vehicle. ¶0091;  when either the motion detector 400 detects motion in or around the vehicle or one of the accelerometers 28, 306 is triggered or activated, due to the vehicle experiencing a sufficient impact, e.g., and accident or a person attempting to break into the vehicle, either the motion detector 400 or the accelerometer 28, 306 sends a signal to the power management unit 318 so that the system 100 is then reactivated and capable of recording events as the occur in and around the vehicle].
	Santora does not explicitly disclose an object detector configured to detect a surrounding object present at a distance less than a certain distance from the vehicle at a position at which the vehicle is parked while the vehicle is parked, the surrounding object blocking entry of another vehicle or a person into the surroundings of the vehicle; and a recording function controller configured to, when the object detector detects a surrounding object present at a distance less than the certain distance from the vehicle while the vehicle is parked, perform recording due to the event detected by the event detector, on a recorder using video data captured by the image capturing unit, among the image capturing units, other than the image capturing unit that captures images in a direction in which the surrounding object is detected, wherein the event detector detects, as the event, when acceleration of a magnitude not less than a certain magnitude acts on the vehicle, in a case where the object detector detects the surrounding object present at the distance less than the certain distance from the vehicle at the position at which the vehicle is parked while the vehicle is parked, the surrounding object blocking entry of the other vehicle into the surroundings of the vehicle, and wherein the event detector detects, as the event, when a moving object in the surroundings of the vehicle is detected, in a case where the object detector detects the surrounding object present at the distance less than the certain distance from the vehicle at the position at which the vehicle is parked while the vehicle is parked, the surrounding object blocking entry of the person into the surroundings of the vehicle. However Denso discloses,
	a parking detector configured to detect whether the vehicle is in a parked state [¶0070;  ECU 20 determines whether the vehicle 100 is parked and stopped or not. ¶0031; ECU 20 detects a situation around the vehicle 100, for example, a position of a white line 110 (see FIG. 3) of a parking lot, an object existing around, and the like by the monitoring camera 16. Further, the ECU 20 detects the position where the vehicle 100 is parked and the surrounding condition from the map data of the navigation device. ¶0035; direction in which the vehicle 100 is parked and the vehicle 100 is parked, and the vehicle 100 is parked, may be detected]; 
	an object detector configured to detect a surrounding object present at a distance less than a certain distance from the vehicle at a position at which the vehicle is parked while the vehicle is parked, the surrounding object blocking entry of another vehicle or a person into the surroundings of the vehicle [¶0013-¶0014;  when an obstacle exists around a parked vehicle and a distance between the vehicle and an obstacle is less than or equal to a predetermined distance, it is determined that an obstacle is present, and when the distance between the vehicle and the obstacle is longer than a predetermined distance, a direction in which an obstacle is present is determined as a shooting direction... When the distance between the vehicle and the obstacle is less than or equal to a predetermined distance, the movable object cannot enter between the vehicle and the obstacle, so that the direction in which an obstacle exists is unnecessary, and if the distance between the vehicle and the obstacle is longer than a predetermined distance, the movable object can enter between the vehicle and the obstacle, so that the direction in which an obstacle is present is required... a photographing required direction and a photographing unnecessary direction are judged according to a distance between a vehicle and an obstacle. ¶0036-¶0038; ECU 20 calculates a distance between the vehicle 100 and an obstacle such as a wall using a radar or the like... If the distance between the vehicle 100 and the obstacle is equal to or less than, for example, a predetermined vehicle length or equal to or smaller than the vehicle width, the ECU 20 determines that the vehicle 100 and the obstacle do not enter or stop the other vehicle as a movable object. Thus, the ECU 20 determines that the direction in which an obstacle is present is a photographing unnecessary direction]; and 
	a recording function controller configured to, when the object detector detects a surrounding object present at a distance less than the certain distance from the vehicle while the vehicle is parked [¶0013-¶0014, ¶0036-¶0038], perform recording due to the event detected by the event detector, on a recorder [¶0067; ECU 20 detects that a movable object collides with a vehicle 100 in which an impact detecting means is parked, a monitoring camera 16 photographs an image including before and after a collision and records the image data stored in a temporary storage device for a predetermined time in a flash memory 24. ¶0081-¶0082; ECU 20 determines whether an impact on the vehicle 100 has been detected... When an impact on the vehicle 100 is detected (S 348 : Yes), in S 350, the ECU 20 continues photographing by the monitoring camera 16. If a predetermined time has elapsed after detecting an impact on the vehicle 100 (S 352 : Yes), in S 354, the ECU 20 stops photographing by the monitoring camera 16 and records the image data stored in the temporary storage device of the monitoring camera 16 in the flash memory 24] using video data captured by the image capturing unit, among the image capturing units, other than the image capturing unit that captures images in a direction in which the surrounding object is detected [¶0011;  in-vehicle monitoring camera which is installed in a vehicle so that a plurality of directions can be separately photographed in a circumferential direction around a vehicle, and which is configured to turn off a power source of an in-vehicle monitoring camera which photographs a direction in which photographing is unnecessary. Here, a direction in which photographing of the vehicle-mounted monitoring camera is unnecessary is, for example, a direction in which an obstacle such as a wall or the like exists in one of a plurality of directions in which the vehicle is parked, and the movable object cannot approach the parked vehicle. ¶0040-¶0063, Fig.4 through Fig.7; (the examiner notes that these figures and corresponding description describes various configurations of how an obstacle can be parked against stationary objects, like walls, and how the cameras are only turned on for directions deemed not to be adjacent to said stationary objects)], 
	wherein the event detector detects, as the event, when acceleration of a magnitude ... acts on the vehicle [¶0066-¶0067; When the impact detection means detects that the movable object has collided with the parked vehicle 100, the ECU 20 captures image data captured by the monitoring camera 16 and stored in the temporary storage device including before and after the collision. ¶0081;  In S348, the ECU 20 determines whether an impact on the vehicle 100 has been detected. When the impact on the vehicle 100 is not detected... When an impact on the vehicle 100 is detected (S348: Yes), in S350, the ECU 20 continues photographing with the monitoring camera 16], in a case where the object detector detects the surrounding object present at the distance less than the certain distance from the vehicle at the position at which the vehicle is parked while the vehicle is parked, the surrounding object blocking entry of the other vehicle into the surroundings of the vehicle [¶0013; when there is an obstacle around the parked vehicle and the distance between the vehicle and the obstacle is equal to or less than the predetermined distance, the direction in which the obstacle is present is determined as the shooting unnecessary direction. ¶0074-¶0076; If there are obstacles other than the vehicle 100 around the vehicle 100 in one direction (S310: Yes), the ECU 20 determines that the three directions are required to be photographed (S312), and the process proceeds to S322....FIG. 8 shows the warning / monitoring routine 2 executed in S322 of FIG.*7*], and 
	wherein the event detector detects, as the event, when a moving object in the surroundings of the vehicle is detected [¶0034-¶0035; ECU 20 determines whether there is a moving object in at least one of the warning area 200 and the monitoring area 210 around the parked vehicle 100 based on the detection result of the situation detection means... a direction in which shooting is necessary and a direction in which shooting is unnecessary because the movable object cannot approach the vehicle 100 due to an obstacle such as a wall are determined. ¶0079; ECU 20 determines whether another vehicle 102 exists in the monitoring area 210. When there is a vehicle in the alert area 200 but no other vehicle 102 exists in the monitoring area 210 (S340: No), the ECU 20 stops photographing with the monitoring camera 16 ... If there is another vehicle 102 in the monitoring area 210 (S340: Yes), the ECU 20 determines in S344 whether shooting by the monitoring camera 16 has been started. If photographing by the monitoring camera 16 has already been started (S344: Yes), the ECU 20 proceeds to S348. If shooting by the monitoring camera 16 has not been started (S344: No), in S346, the ECU 20 starts shooting by the monitoring camera 16, and the process proceeds to S348. The monitoring camera 16 sequentially updates old image data and stores new image data in a temporary storage device], in a case where the object detector detects the surrounding object present at the distance less than the certain distance from the vehicle at the position at which the vehicle is parked while the vehicle is parked, the surrounding object blocking entry of the person into the surroundings of the vehicle [¶0013; when there is an obstacle around the parked vehicle and the distance between the vehicle and the obstacle is equal to or less than the predetermined distance, the direction in which the obstacle is present is determined as the shooting unnecessary direction. ¶0074-¶0076; If there are obstacles other than the vehicle 100 around the vehicle 100 in one direction (S310: Yes), the ECU 20 determines that the three directions are required to be photographed (S312), and the process proceeds to S322....FIG. 8 shows the warning / monitoring routine 2 executed in S322 of FIG.*7*].
	Specifically, as noted above and throughout the reference as a whole, Santora discloses a recording device for a vehicle. A plurality of cameras are mounted on the vehicle which capture video of the vehicle's surroundings. The system determines whether the car is on or off, and when the vehicle is parked, sensor data is monitored to determine whether or not an event occurs. When an event occurs, the cameras are triggered to capture and record images of the vehicle's surroundings. Specifically, when an acceleration of a certain threshold is detected by an accelerometer, the cameras are triggered to capture/record images of the vehicle's environment. Additionally/alternatively, when motion is surrounding near the vehicle, the cameras are triggered to capture and record images of the vehicle's environment. However, as Santora does not explicitly disclose detecting a "surrounding object present at a distance less than the certain distance from the vehicle while the vehicle is parked... the surrounding object blocking entry of another vehicle or a person into the surroundings of the vehicle", Denso has been relied upon. 
	Denso, like Santora, discloses a system for monitoring the exterior of a vehicle. As outlined above, the system determines when a vehicle is parked and while the vehicle is parked, multiple cameras can capture images of the surroundings of a vehicle. Additionally, as noted above Denso discloses that the system can detect that an object is within a predetermined distance to the vehicle and is blocking entry into the vehicle's surroundings, such as a stationary wall. Upon determining that there is a wall (or other entry blocking object) adjacent to the vehicle, a wall-facing camera among the plurality of cameras is deemed unnecessary for event recording and when an event is detected, image data is recorded from all the cameras except the wall-facing camera. As noted in ¶0040-¶0063, this processes can be applied to more than one wall-facing camera wherein only the cameras not facing entry blocking objects are used to record image data related to the detected event. Fig.7 shows the procedure for determining what cameras should be used for event recording. As noted above, Fig.8 outlines what occurs in step 322 of Fig.7 and thus the camera control described in Fig.8 is only for those cameras deemed necessary by the procedure of Fig.7. As outlined above and described by the procedure of Fig.8, Denso discloses that after 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Santora with the selective use of cameras based on entry blocking objects as disclosed by Denso in order to reduce overall power consumption by only requiring necessary cameras to be powered when recording information of a vehicle's surroundings [Denso ¶0002-¶0018]. As disclosed by Denso, the system can ensure that cameras that are unnecessary, as they have field of views that are blocked by an object, are powered off and thus do not consume power. Santora actually suggests that having to send data from four cameras will require increased data consumption and time in ¶0074. One of ordinary skill in the art would appreciate that the large amount of data transmission of Santora would be reduced with the system of Denso, as Denso ensures that only cameras deemed necessary for event capture will be used for recording the vehicle events. 

In regard to claim 5, this claim is drawn to a method corresponding to the apparatus of claim 1 wherein claim 5 contains the same limitations as claim 1 and is therefore rejected upon the same basis. 

In regard to claim 6, this claim is drawn to a non-transitory computer readable medium implementing the functions of the apparatus of claim 1 wherein claim 6 contains the same limitations as claim 1 and is therefore rejected upon the same basis. Santora further discloses implementing the system via a processor coupled with memory in ¶0021 and ¶0064-¶0066. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murashita et al. (US 2012/0140072) – Discloses a vehicle with cameras mounted thereon for object detection wherein when object detection cannot be performed because one or more cameras are blocked, object detection is performed using cameras that face a direction in which the obstacle is not present [¶0184-¶0201].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        January 12, 2022